TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00411-CV



                                        In the Matter of E.T.



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J-16,230, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



               On May 29, 2001, the State filed a motion to modify disposition alleging that E.T.

violated the terms of his probation. On June 6, the district court, sitting as a juvenile court, held a

hearing on the State’s modification motion and ruled that E.T. violated the terms of his probation and

engaged in delinquent conduct. The court conducted a disposition hearing and committed E.T. to

the Texas Youth Commission. E.T. appealed. See Tex. Fam. Code Ann. § 56.01(c)(1)(C) (West

Supp. 2002).

               E.T.’s appointed counsel on appeal filed a brief asserting that the appeal is frivolous.

The brief complies with the requirements for such briefs discussed in In re D.A.S., 973 S.W.2d 296

(Tex. 1998); and more generally, in Anders v. California, 386 U.S. 738 (1967). Counsel states that

he has diligently examined the record and researched the law applicable to the facts and issues in the

case. Counsel’s brief contains a professional evaluation of the record demonstrating why there are

no meritorious errors to be advanced. A copy of counsel’s brief was delivered to E.T. and to his

guardian, and they were advised of their right to examine the appellate record and to file a pro se

brief. A pro se brief was not filed. We have independently reviewed the record and agree with

counsel that the appeal is frivolous.
               We grant counsel’s motion to withdraw from the case and affirm the juvenile court’s

order modifying the probation judgment of delinquency and the court’s order modifying the probation

disposition to a disposition of commitment to the Texas Youth Commission.




                                             Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: April 18, 2002

Do Not Publish




                                                2